EXHIBIT 10.24

MORGAN STANLEY SCHEDULE OF NON-EMPLOYEE DIRECTORS ANNUAL COMPENSATION

Effective as of November 1, 2018

 

RETAINER(1)

   AMOUNT

Service as a Non-employee Director

   $80,000

Service as Chair of Audit Committee or Risk Committee

   $40,000

Service as Chair of Compensation, Management Development

and Succession Committee; Nominating and Governance Committee;

or Operations and Technology Committee

   $25,000

Service as Non-Chair Member of Audit Committee; Compensation, Management

Development and Succession Committee; Nominating and Governance Committee;

Operations and Technology Committee; or Risk Committee

   $15,000

Service as Lead Director

   $50,000

 

(1) 

The retainer shall be paid semi-annually in arrears for the period from the
immediately preceding Annual Meeting of Shareholders until the next succeeding
Annual Meeting of Shareholders. 50% of a Director’s retainer shall be payable on
(or promptly after) the first day of the calendar month following the six-month
anniversary of the immediately preceding Annual Meeting of Shareholders. The
remaining portion of a non-employee Director’s retainer shall be payable on (or
promptly after) the first day of the calendar month following the next
succeeding Annual Meeting of Shareholders.

In the event a Director joins the Board, and/or commences service as Chair or
Non-Chair Member on a Board committee, at a time other than an Annual Meeting of
Shareholders, such Director shall be entitled to receive a prorated retainer for
service on the Board or such Board committee, as applicable, until the next
succeeding Annual Meeting of Shareholders semi-annually in arrears. For purposes
of prorating the retainer, service will be credited in full month increments
beginning on the first day of the calendar month during which the Director joins
the Board, or commences service as Chair or Non-Chair Member on such Board
committee. Such retainer(s) shall be payable in accordance with the payment
schedule set forth in the immediately preceding paragraph.

In the event a Director terminates from service on the Board, and/or terminates
from service as Chair or Non-Chair Member on a Board committee, at a time other
than an Annual Meeting of Shareholders, such Director shall be entitled to
receive a prorated retainer for service on the Board and/or any such Board
committee. For purposes of prorating the retainer, service will be credited in
full month increments ending on the last day of the calendar month immediately
preceding the calendar month during which the Director terminates from service
as a Director and/or as Chair or Non-Chair Member on a Board Committee, as
applicable. Such retainer(s) shall be payable in accordance with the payment
schedule set forth in the first paragraph of this fee schedule, provided that,
in the event the director terminates from service on the Board, such retainer(s)
shall be payable upon (or promptly after) the director’s Board service
termination date.

Notwithstanding the foregoing, a non-employee director may elect to receive the
retainer on a deferred basis under the Directors’ Equity Capital Accumulation
Plan.